Title: From Thomas Jefferson to John Paradise, 17 July 1788
From: Jefferson, Thomas
To: Paradise, John


          
            
              My Dear Sir
            
            July 17. 1788.
          
          When your letter was delivered me this morning, my servant had just set out with one to you. I am uneasy till I hear from you and know what your wants may be which you wish to have furnished immediately, and which shall accordingly be furnished. Have you heard that the royal thunder has fallen on the Marquis de la fayette?
          Your’s affectionately,
          
            Th: Jefferson
          
        